MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                Jul 19 2018, 8:29 am

court except for the purpose of establishing                                   CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                        Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                       Attorney General of Indiana
Madison, Indiana
                                                          Marjorie Lawyer-Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Aaron Clark,                                              July 19, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-411
        v.                                                Appeal from the Dearborn
                                                          Superior Court
State of Indiana,                                         The Honorable Jonathan N.
Appellee-Plaintiff                                        Cleary, Judge
                                                          Trial Court Cause No.
                                                          15D01-1607-F5-52



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-411 | July 19, 2018                     Page 1 of 5
[1]   Aaron Clark appeals the sentence imposed by the trial court after he pleaded

      guilty to Level 5 Felony Dealing in a Narcotic.1 Clark contends that the

      sentence is inappropriate in light of the nature of the offense and his character.

      Finding that the sentence is not inappropriate, we affirm.


                                                          Facts
[2]   Clark had an arrangement with Stephanie Harmon to do odd jobs in exchange

      for permission to live in a small room in the back of a building in

      Lawrenceburg. In June 2016, Stephanie contacted the doctor of her mother,

      Brenda Harmon, pretended to be Brenda, and requested a refill of Brenda’s

      hydrocodone prescription. At Stephanie’s direction, Clark pretended to be

      Brenda’s son, picked up the prescription from the doctor’s office, filled the

      prescription at a Kroger pharmacy, and delivered the hydrocodone to

      Stephanie. Clark knew that Brenda would not receive the medication because

      Stephanie would either sell, trade, or use it. He admitted that he had traded

      prescriptions with Stephanie in the past.


[3]   On July 22, 2016, the State charged Clark with multiple offenses, including

      Level 5 felony dealing in a narcotic; it later added an enhancement alleging that

      Clark was an habitual offender. On October 23, 2017, Clark and the State

      entered into a plea agreement. The agreement provided that Clark would plead

      guilty to the Level 5 felony in exchange for the dismissal of all the other




      1
          Ind. Code § 35-41-4-2; Ind. Code § 35-48-4-1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-411 | July 19, 2018   Page 2 of 5
      charges, including the habitual offender enhancement. Sentencing was left to

      the discretion of the trial court. On November 20, 2017, the trial court

      sentenced Clark to six years imprisonment, with two years suspended to

      probation. Clark now appeals.


                                   Discussion and Decision
[4]   Clark’s sole argument on appeal is that the sentence is inappropriate in light of

      the nature of the offense and his character pursuant to Indiana Appellate Rule

      7(B). In considering an argument under Rule 7(B), we must “conduct [this]

      review with substantial deference and give ‘due consideration’ to the trial

      court’s decision—since the ‘principal role of [our] review is to attempt to leaven

      the outliers,’ and not to achieve a perceived ‘correct’ sentence . . . .” Knapp v.

      State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d

      1257, 1259 (Ind. 2013)) (internal citations omitted).


[5]   Clark was convicted of a Level 5 felony, for which he faced a term of one to six

      years imprisonment, with an advisory term of three years. Ind. Code § 35-50-2-

      6(b). The trial court imposed a six-year term, with two years suspended, for an

      executed sentence of four years imprisonment.


[6]   With respect to the nature of the offense, Clark pretended to be Brenda’s son,

      picked up the prescription from her doctor’s office, filled it at a pharmacy, and

      gave the hydrocodone to Stephanie, knowing that she would sell, trade, or use

      it.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-411 | July 19, 2018   Page 3 of 5
[7]   With respect to Clark’s character, we note that even at a relatively young age of

      thirty-one years, he has a substantial criminal history that spans well over a

      decade. His prior convictions include six felonies and four misdemeanors, as

      well as six probation violations and a community corrections violation. Many

      of Clark’s convictions are drug-related. He has also been terminated from

      court-ordered drug and mental health treatment. Clark requests leniency, but

      he has been afforded leniency in the past and has been unable or unwilling to

      change his behavior.


[8]   Clark emphasizes that he has five minor children. While that is true, he does

      not pay child support because of a disability. He states that he has severe

      medical and mental health issues and maintains that those issues will

      substantially limit his ability and/or motivation to commit future crimes. It

      may be true that he has many challenges, but he has had those challenges for

      many years and his criminal behavior has continued unabated. Clark has also

      not established that his conditions are untreatable during incarceration. Indeed,

      the trial court required as a condition of probation that Clark participate with

      drug and alcohol treatment.


[9]   It is undeniable that Clark has faced many hardships in his life and there are

      many substantial obstacles in his path. But given his significant criminal history

      and his past failure to take advantage of leniency in sentencing, we cannot say

      that the sentence imposed by the trial court is inappropriate in light of the

      nature of the offense and his character.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-411 | July 19, 2018   Page 4 of 5
[10]   The judgment of the trial court is affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-411 | July 19, 2018   Page 5 of 5